DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 2 – 4, 7, and 14 are objected to because of the following informalities because:
the phrase “as defined in claim 1” in each instance should be deleted.  These claims necessarily incorporate by reference all limitations of Claim 1 since they depend on Claim 1;
“is” is misspelled in the phrase “R9 es” in Claim 7;
Claim 9 should be amended to recite at least one active step in the process, e.g. the process comprising “preparing” the polymer particles and/or “reacting via polycondensation”; and 
Claim 14 should also be amended to recite at least one active step in the process, e.g. “reacting” a polyisocyanate with an isocyanate-reactive component.

Claims 10 – 12 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only and .  See MPEP § 608.01(n).  Accordingly, these not been further treated on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 – 9 and 13 – 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention because:
In Claim 1, there is a lack of antecedent basis for “at least one compound of formula (I)” and “at least one compound of formula (II)” (Page -3-, Text Line 9).  Claim 1 does not set forth a formula (I) or formula (II) prior to this limitation.  It is further unclear if “A) the hydroxyalkylphosphine of formula (I)” and “B) the hydroxyalkylphosphonium salt of formula (II)” set forth later in the claim correspond to the formulas (I) and (II) referred to in Text Line 9.  For the purposes of further examination, Claim 1 will be interpreted as setting forth “at least one compound of a Formula (I) or at least one compound of a formula (II)”.  The subsequently set forth structures for “A) the hydroxyalkylphosphine of formula (I)” and “B) the hydroxyalkylphosphonium salt of formula (II)” will be interpreted to refer to the referenced formulas (I) and (II).
In Claim 1, there is also a lack of antecedent basis for “the at least one” compound b1) and “the at least one” condensation product b2) recited on Page -3-, Text Lines 11 and 15.  Claim 1 simply sets forth “b1) a compound bearing a phosphine group and b2) a condensation product”, i.e. each of b1) and b2) refer to a single compound.  For the purposes of further examination,, the limitations in Text Lines 11 and 15 will be interpreted as referring, respectively, to b1) the compound bearing a phosphine group and b2) the condensation product.
There is also a lack of antecedent basis in Claim 1 for the hydroxyalkylphosphine of formula (I) recited on Page -3-, Text Line 20.  Claim 1 initially sets forth at least one hydroxyalkylphosphine of formula (I) and thus, it is unclear which of these compound(s) are being referred to by the subsequent phrase “the hydroxyalkylphosphine of formula (I).”   For the purposes of further examination, the aforementioned phrase will be interpreted as referring to the at least one hydroxyalkylphosphine of formula (I).
There is also a lack of antecedent basis in Claim 1 for the hydroxyalkylphosphonium salt of formula (II) recited on Page -4-, Text Line 6.  Claim 1 initially sets forth at least one hydroxyalkylphosphonium salt of formula (II) and thus, it is unclear which of these compound(s) are being referred to by the subsequently phrase “the hydroxyalkylphosphonium salt of formula (II).”   For the purposes of further examination, the aforementioned phrase will be interpreted as referring to the at least one hydroxyalkylphosphonium salt of formula (II).
There is also a lack of antecedent basis in Claim 1 for the hydroxyalkylphosphine oxide of formula (III) recited on Page -4-, Text Line 6.  Claim 1 initially sets forth at least one hydroxyalkylphosphine oxide of formula (III) and thus, it is unclear which of these compound(s) are being referred to by the subsequently phrase “the hydroxyalkylphosphine oxide of formula (III).”   For the purposes of further examination, the aforementioned phrase will be interpreted as referring to the at least one hydroxyalkylphosphine oxide of formula (III).
There is also a lack of antecedent basis in Claim 1 for the compound bearing at least one basic-nitrogen atom set forth on Page -5-, Text Line 2.   Claim 1 sets forth “a) at least one compound bearing at least one basic-nitrogen atom”, as well as “b2) a condensation product from…at least one compound bearing at least one basic nitrogen atom”.  It is then unclear which of these compounds are being referred to by the phrase “the compound bearing at least one basic-nitrogen atom”.  For the purposes of further examination, this phrase will be interpreted as referring to both a) the at least one compound bearing at least one basic-nitrogen atom and the at least one compound bearing at least one basic nitrogen atom which is used to prepare b2).
In Claim 1, there is a lack of antecedent basis for “those compounds of formula (V) and formula (VI)” (Page -5-, Text Line 13).  Claim 1 does not set forth a formula (V) or formula (VI) prior to this limitation.  For the purposes of further examination, this limitation will be interpreted as setting forth compounds of a formula (V) or a formula (VI).
The use of parentheses in Claims 1 and 5, e.g. (C1-C18 )alkyl,                                   (C3-C18 )cycloalkyl, etc., renders the claims indefinite because it is unclear if the limitations enclosed in parentheses are required or optional.  For the purposes of further examination, the limitations enclosed in parentheses will be interpreted as being required.
The metes and bounds of the claims are not clearly defined by the presence of < in the variously recited chemical groups (NH=C<, O=C<, etc.) corresponding to species of R8 in Claims 1 and 7.  For the purposes of further examination, < will be interpreted to represent two single bonds which attach to either nitrogen atom in the structure of Formula (VI).
Claim 3 sets forth a polycondensation reaction of a) at least one compound bearing at least one basic-nitrogen with at least one hydroxyalkylphosphonium salt of formula (II) which is previously reacted with a base to obtain the corresponding hydroxyalkylphosphine of formula (I).  As written, it is unclear if a) the at least one compound bearing at least one basic-nitrogen is reacted with a compound of formula (II) or of formula (I).  For the purposes of further examination, Claim 3 will be interpreted as setting forth the at least one compound bearing at least one basic-nitrogen is reacted with a compound of formula (I), with this compound being prepared by reacting at least one hydroxyalkylphosphonium salt of formula (II) with a base.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 9 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to include all the limitations of the claim upon which it depends because Claim 9 appears to depend from Claim 1 but references only certain features of the claim, rather than including all limitations of the modified polymer polyol of Claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 - 6, 8, 9, 14, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 92/02567 to Jenc et al. (hereinafter Jenc)
Regarding Claims 1, 2, 5, and 6.  Jenc teaches a polymer modified polyol comprising a base polyol and a stable dispersion comprising a polyaddition product/polymeric filler (Page 3, Lines 13 – 16; Page 8, Lines 13 – 15; and Page 11, Lines 11 – 23).  In Example 5, the polymer modified polyol is prepared by a polycondensation reaction of a) hydrazine and b) trimethanolphosphine in Polyol A (Page 18, Line 30 – Page 19, Line 8).  Hydrazine corresponds to a) at least one compound bearing at least one basic-nitrogen atom characterized by the presence of at least one hydrogen atom attached to a nitrogen atom and specifically a compound of formula (V) in which R7 is -NH2.  Trimethanolphosphine/tri(hydroxymethyl)phosphine corresponds to b) at least one compound bearing a phosphorous atom; more specifically to b1) a compound bearing a phosphine group; and even more specifically a hydroxyalkylphosphine of instantly claimed formula (I) in which R1 – R3 each correspond to a group of formula (IV) in which R5 and R6 are each hydrogen.  Polyol A corresponds to the instantly claimed base polyol.
Regarding Claim 3.  Jenc teaches the modified polymer polyol of Claim 1.  In Example 5, hydrazine, i.e. a compound bearing at least one basic-nitrogen, is reacted with trimethanolphosphine, i.e. a compound of formula (I).
Jenc does not expressly teach the trimethanolphosphine/formula (I) compound is prepared by reacting at least one hydroxyalkylphosphonium salt of formula (II) with a base.  However, Claim 1 is directed to the modified polymer polyol product.  The synthesis of trimethanolphosphine via reaction of a hydroxykalkylphosphonium salt of formula (II) with a base is a product-by-process limitation that is not further limiting in as so far as the structure of the product is concerned. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695,698, 227 USPQ 964, 966 (Fed. Cir. 1985) (MPEP 2113)  Once a product appearing substantially identical is found, the burden shifts to the applicant to show an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1993) (MPEP 2113)  
Regarding Claim 4.  Jenc teaches the polymer modified polyol of Claim 1 (Page 3, Lines 13 – 16; Page 8, Lines 13 – 15; and Page 11, Lines 11 – 23).  In Example 5, the polymer modified polyol is prepared by a polycondensation reaction of a) hydrazine and b) trimethanolphosphine in Polyol A (Page 18, Line 30 – Page 19, Line 8). Hydrazine corresponds to a compound of formula (V) in which R7 is -NH2.  Trimethanolphosphine corresponds to a hydroxyalkylphosphine of instantly claimed formula (I) in which R1 – R3 each correspond to a group of formula (IV) in which R5 and R6 are each hydrogen.  
Claim 4 does not require a) the at least one compound bearing at least one basic-nitrogen atom and the compound which reacts with formula (I) and (II) to form the condensation product b2) be different.  Thus, a first portion of hydrazine can be considered to react with the trimethanolphosphine to form a condensation product.  The remainder of the hydrazine can be considered to react with this condensation product, i.e. the remainder of the hydrazine would correspond to instantly claimed a) the at least one compound bearing at least one basic-nitrogen atom.
Regarding Claim 8.  Jenc teaches the modified polymer polyol of claim 1 but is silent regarding the phosphorus and nitrogen contents of the polymeric particles.  Consequently, the Office recognizes that all of the claimed effects or physical properties are not positively stated by the reference(s).  However, Jenc teaches a product prepared from all of the claimed ingredients in the claimed amounts by a substantially similar process.  Therefore, the claimed effects and physical properties, i.e. polymeric particles having phosphorus and nitrogen contents in the claimed ranges, would implicitly be achieved in a product prepared from all of the claimed ingredients in the claimed amounts by a substantially similar process.  See In Re Spada, 911, F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) and MPEP 2111.01 (I)(II).  If it is applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position and (2) it would be the Office’s position that the application contains inadequate disclosure as to how to obtain the claimed properties in a product prepared from all of the claimed ingredients in the claimed amounts by a substantially similar process. 
Regarding Claim 9.  Jenc teaches a process for producing polymer modified polyol comprising a base polyol and a stable dispersion comprising of polyaddition product/polymeric filler (Page 3, Lines 13 – 16; Page 8, Lines 13 – 15; and Page 11, Lines 11 – 23).  In Example 5, the polymer modified polyol is prepared by reaction via polycondensation of a) hydrazine and b) trimethanolphosphine in Polyol A (Page 18, Line 30 – Page 19, Line 8).  Hydrazine corresponds to a) at least one compound bearing at least one basic-nitrogen atom characterized by the presence of at least one hydrogen atom attached to a nitrogen atom and specifically a compound of formula (V) in which R7 is -NH2.  Trimethanolphosphine/tri(hydroxymethyl)phosphine corresponds to b) at least one compound bearing a phosphorous atom; more specifically to b1) a compound bearing a phosphine group; and even more specifically a hydroxyalkylphosphine of instantly claimed formula (I) in which R1 – R3 each correspond to a group of formula (IV) in which R5 and R6 are each hydrogen.  Polyol A corresponds to the instantly claimed base polyol.
Regarding Claim 14.  Jenc teaches a process for the manufacture of a polyurethane material comprising reacting a polyisocyanate with a polyol corresponding to the modified polymer polyol of Claim 1 (Page 3, Lines 18 – 25).
Regarding Claim 15.  Jenc teaches a polyurethane material obtained by the process of Claim 14 (Page 3, Lines 18 – 25).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over WO 92/02567 to Jenc, as applied to Claim 1 above, and further in view of US 2013/0203880 to George et al.
Regarding Claim 7.  Jenc teaches the polymer modified polyol of Claim 1.  In Example 5, the polymer modified polyol is prepared by a polycondensation reaction of a) hydrazine and b) trimethanolphosphine in Polyol A (Page 18, Line 30 – Page 19, Line 8).  Hydrazine corresponds to a compound of formula (V) in which R7 is -NH2, instead of one the instantly claimed chemical groups.  However, in the disclosure, Jenc teaches amines which are used to prepare PHD polyols may be present during the polymerization reaction (Page 8, Line 31 – Page 9, Line 2).  George et al. teaches hydrazine, urea, and ammonia are all suitable amines for the preparation of PHD polyols [0011].  Urea corresponds to a compound of formula (V) in which R7 is H, while ammonia corresponds to a compound of formula (V) in which R7 is NH2-CO-.  Jenc and George et al. are analogous art as they are from the same field of endeavor, namely polymer modified polyols and polyurethane foams produced therefrom.  Before the effective filing date of the instantly claimed invention, it would have been obvious to a person of ordinary skill in the art to substitute ammonia or urea for hydrazine in Example 5 of Jenc et al.  The motivation would have been that it is obvious to substitute equivalents known for the same purpose. (MPEP 2144.06) George et al. shows that hydrazine, urea, and ammonia are all suitable amines for the preparation of PHD polyols, thus providing evidence of obviousness in substituting one for the other in processes of preparing such polyols.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over WO 92/02567 to Jenc, as applied to Claim 1 above, and further in view of US 9,550,856 to Cookson et al.
Regarding Claim 13.  Jenc teaches the process of Claim 9 but does not expressly teach the process further comprises an additional step of oxidizing the polymeric particles.  However, Cookson et al. teaches the concept of oxidizing the phosphorus atoms of the polymeric particles in a polymer modified polyol with an oxidizing agent (Column 6, Lines 11 - 15).  Jenc and Cookson et al. are analogous art as they are from the same field of endeavor, namely polymer modified polyols.  Before the effective filing date of the instantly claimed invention, it would have been obvious to oxidize the polymer particles in Jenc et al.  The motivation would have been that Cookson et al. shows this to be a suitable treatment for phosphorus-based polymer modified polyols which may be subsequently used in polyurethane foams.

Notice of References Cited (PTO-892)
The art made of record and not relied upon is considered pertinent to applicant's disclosure.   US 4,843,106 to Fis et al. and US 6,117,937 to Matsumoto et al. also teach fluid polymer polyol dispersions which impart fire resistance to polyurethane foams.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA RIOJA whose telephone number is (571)270-3305. The examiner can normally be reached Monday - Friday 10:00 am - 6:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELISSA A RIOJA/            Primary Examiner, Art Unit 1764